Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 1 of 17   PageID #: 1




  SHOWA LAW OFFICE, LLLC
  ANDREW DAISUKE STEWART 7810-0
  735 Bishop Street, Suite 318
  Honolulu, Hawaii 96813
  Tel. (808) 772-9297
  Fax. 1 (866) 772-9407
  Attorney for Plaintiff
  GUILLERMO HERNANDEZ

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

  GUILLERMO HERNANDEZ;         )          Civil No. 1:20-cv-00391
                               )
                   Plaintiff,  )
                               )          COMPLAINT; SUMMONS;
           vs.                 )          DEMAND FOR JURY TRIAL
                               )
  BENCHMARK BEHAVIORAL         )
  HEALTH SYSTEM, INC., a       )
  Utah Corporation; LINDA      )
  ALVIOR, Individually; DOE    )
  DEFENDANTS 1 -20; DOE        )
  CORPORATIE ENTITIES 1-20, )
                               )
                               )
                   Defendants.
                               )
                               )
                               COMPLAINT

        Comes now Plaintiff, GUILLERMO HERNANDEZ, by and

  through his attorney, SHOWA LAW OFFICE, LLLC, and hereby

  files this Complaint, and alleges and avers the following causes of

  action against Defendant BENCHMARK BEHAVIORAL HEALTH

  SYSTEM, INC; LINDA ALVIOR; DOE DEFENDANTS 1 -20; and
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 2 of 17   PageID #: 2




  DOE     CORPORATE        ENTITIES       1-20   (hereinafter   collectively

  “Defendants”).

                               THE PARTIES

        1.    Plaintiff GUILLERMO HERNANDEZ (“Plaintiff”) is and

  was at all times relevant a resident of Hawaii and was employed

  by Benchmark Behavioral Health System, Inc.

        2.    Defendant Benchmark Behavioral Health System, Inc.

  (“Defendant Benchmark”) is and was at all times relevant a

  corporation incorporated in the State of Utah and operating a

  facility located at 2501 Waimano Home Road, Honolulu, Hawaii

  (hereinafter the “Facility”) for treating and housing sexually

  and/or physically abused youth.

        3.    Defendant Linda Alvior (“Defendant Alvior”) is and was

  at all times relevant an employee of Defendant Benchmark and

  was Plaintiff’s co-worker.

        4.    DOE DEFENDANTS 1 – 20 and DOE CORPORATE

  ENTITIES 1 - 20 (collectively referred to herein as “DOE

  DEFENDANTS” or “other presently unidentified Defendants) are

  sued herein under fictitious names for the reason that their true

  names and identities are presently unknown to Plaintiff except

  that they are connected in some manner with Defendants or were



                                      2
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 3 of 17        PageID #: 3




  the agents, principals, partners, officers, directors, members,

  servants, employees, employers, representatives, co-venturers,

  associates,     consultants,   vendors,     suppliers,   manufacturers,

  subcontractors, contractors, sureties, insurers, owners, lessees,

  sublessees, lessors, guarantors, assignees, assignors, licensees or

  licensors of Defendants or were in some manner presently

  unknown to Plaintiff, engaged in the activities alleged herein, or

  were in some manner responsible for the injuries and damages to

  Plaintiff, or conducted some activity or activities in a negligent or

  wrongful manner which was a proximate cause of the injuries

  and damages to Plaintiff, and Plaintiff prays for leave to certify

  the    true     names,    identities,     capacities,    activities,      and

  responsibilities of DOE DEFENDANTS when the same are

  ascertained.

                     JURISDICTIONAL STATEMENT

         5.     This Honorable Court has federal subject matter

  jurisdiction over the subject matter of the within action pursuant

  to 28 U.S.C. Section 1331 as certain claims in the present

  lawsuit arise out of the Title VII of the Civil Rights Act of 1964

  and the Family and Medical Leave Act of 1993. This Honorable




                                      3
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 4 of 17   PageID #: 4




  Court has supplemental jurisdiction over the remaining state law

  claims pursuant to 28 U.S.C. Section 1331.

        6.    To the extent that Defendant Benchmark had Plaintiff

  sign an arbitration agreement, said arbitration agreement is

  unenforceable due to unconscionability.

        7.    The U.S. District Court of Hawai’i is the appropriate

  venue for this action inasmuch as the causes of action alleged

  herein accrued in the State of Hawai’i.

                          FACTUAL ALLEGATIONS

        8.    Plaintiff   began   working    as   a   Behavioral    Health

  Specialist for Defendant Benchmark in Honolulu, Hawaii, in

  September 2018.

        9.    In May 2019, Plaintiff complained to his, then-

  supervisor, Sherelie Lacson, about her alleged inappropriate

  touching of young male patients, at which time Lacson became

  defensive, aggressive, and threatened to “write him up” for

  insubordination

        10.     Subsequently, Plaintiff reported Lacson’s alleged

  unlawful behavior to Defendant Benchmark’s Human Resources

  Department.




                                      4
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 5 of 17        PageID #: 5




        11.         In June 2019, Case Manager “Deann”, filed a

  fabricated grievance against Plaintiff for alleged misconduct,

  which purportedly occurred on the same day Plaintiff complained

  to Lacson about her alleged inappropriate and alleged unlawful

  behavior involving touching of young male patients.

        12. On      or    about    June       26,   2019,    Defendant     Alvior

  intentionally touched/slapped Plaintiff’s buttocks and called him

  a “bad boy” while performing a CPR demonstration on him,

  without his consent in the presence of co-workers.

        13. On or about July 5, 2019, Defendant Benchmark

  placed Plaintiff on an “Employee Performance Improvement Plan

  (EPIP)” for no legitimate reason.

        14. Plaintiff      complained         to    the   Human     Resources

  Department       that   Defendant       Benchmark         and   Lacson    were

  retaliating    against     him        for   reporting     Lacson’s     alleged

  inappropriate and alleged unlawful behavior involving touching of

  young     male    patients      and     about     Defendant     Benchmark’s

  obligations to report such incidents to Child Protective Services,

  pursuant to Hawaii Revised Statutes, Chapter 350.




                                          5
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 6 of 17   PageID #: 6




        15. On or about August 1, 2019, Defendant Benchmark’s

  Executive Director Stephen Blotzke began subjecting Plaintiff to

  unwarranted scrutiny and reprimand on multiple occasions.

        16. In late August 2019, Plaintiff reported Defendant

  Alvior’s inappropriate slapping of his buttocks to Director of

  Nursing, Wendy Camara, who then referred the complaint to

  Human Resources, Manager, Sherri Freeman, as well as to

  Blotzke.

        17.   After Plaintiff reported Alvior for slapping his buttocks,

  Blotzke and Freeman interviewed Plaintiff about the incident,

  during which time they expressed disapproval about the fact that

  Plaintiff had reported the incident; Defendant Benchmark

  subsequently never took any corrective action regarding the June

  26, 2019 incident involving Alvior slapping Plaintiff’s buttocks.

        18. On or about September 6, 2019, Blotzke approached

  Plaintiff and asked him what religion he was.

        19. Plaintiff    responded        that   he   was   uncomfortable

  discussing his personal religious beliefs with Blotzke, at which

  time Blotzke, unsolicited, proceeded to share his religious beliefs

  and experiences with Plaintiff.




                                      6
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 7 of 17   PageID #: 7




        20. Blotzke made Plaintiff believe that his job security

  depended on agreeing or not disagreeing with Blotzke’s religious

  beliefs.

        21. On the same day, on or about September 6, 2019,

  Blotzke asked Plaintiff, in the presence of co-workers, what

  Plaintiff’s ethnicity was, to which Plaintiff responded “Mexican”

  and asked Blotzke whether his ethnicity had any implications as

  it related to Plaintiff’s position with Defendant Benchmark.

        22.    On or about September 11, 2019, Plaintiff reported

  the September 6, 2019 incident, involving Blotzke, to the Human

  Resources Department, which summarily dismissed Plaintiff’s

  concerns, without an investigation, stating that Blotzke was

  simply trying to get to know Plaintiff.

        23. On September 18, 2019, Plaintiff found a poster at the

  Facility with caricatures of Mexican food, which referenced

  burritos, which appeared to be designed to target Plaintiff’s

  Mexican heritage, given that Blotzke had just asked Plaintiff

  about his ethnicity on or about September 6, 2019.

        24. On or about October 18, 2019, after Plaintiff contacted

  the Human Resources Department about taking leave, pursuant




                                      7
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 8 of 17     PageID #: 8




  to the federal Family Medical Leave Act, Defendant Benchmark

  placed him on suspension.

        25. On      October    25,    2019,    Benchmark           terminated

  Plaintiff’s employment.

        26. On      August    11,    2020,    the     Equal   Employment

  Opportunity Commission issued Plaintiff a Notice-of-Right-to-Sue

  Defendant Benchmark.

                                    COUNT I

      UNLAWFUL DISCRIMINATION IN VIOLATION OF 42 U.S.

                CODE § 2000E–2 & HRS SECTION 378-2

        27. Plaintiff    repeats    and   realleges    and    by    reference

  incorporates the allegations contained in the above paragraphs.

        28. Defendant Benchmark subjected Plaintiff to unlawful

  discrimination in violation of the Title VII of the Civil Rights Act of

  1964 and Hawaii Employment Practices Act, Chapter 378 by

  subjecting him to a hostile work environment on account of his

  gender, religion, and/or ethnicity, as well as unwanted physical

  touching by Defendant Alvior, for which no corrective action was

  ever taken.




                                      8
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 9 of 17   PageID #: 9




        29. As a result of the unlawful discrimination and

  harassment Plaintiff was subjected to by Defendants, Plaintiff

  has incurred damages in amounts to be proven at trial.

                                   COUNT II

   RETALIATION FOR ENGAGING IN PROTECTED ACTIVITY IN

     VIOLATION OF 42 U.S. CODE § 2000E–2 & HRS SECTION

                                    378-2

        30. Plaintiff    repeats    and   realleges   and   by   reference

  incorporates the allegations contained in the above paragraphs.

        31. On or about July 5, 2019, Defendant Benchmark

  placed Plaintiff on an “Employee Performance Improvement Plan

  (EPIP)” for no legitimate reason in retaliation for reporting the

  June 26, 2019 incident, wherein Alvior slapped Plaintiff’s

  buttocks.

        32. On or about August 1, 2019, Blotzke began subjecting

  Plaintiff to unwarranted scrutiny and reprimand on multiple

  occasions in retaliation for reporting the June 26, 2019 incident,

  wherein Alvior slapped Plaintiff’s buttocks.

        33. On or about September 11, 2019, Plaintiff reported the

  September 6, 2019 incident, involving Blotzke, whereby Blotzke




                                      9
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 10 of 17   PageID #: 10




   questioned Plaintiff about his ethnicity and religion, to the

   Human Resources Department.

         34. On or about October 18, 2019, Defendant Benchmark

   suspended Plaintiff in retaliation for reporting the June 26, 2019

   incident, wherein Defendant Alvior slapped Plaintiff’s buttocks,

   as well as in retaliation for reporting the September 6, 2019

   incident, involving Blotzke, whereby Blotzke questioned Plaintiff

   about his ethnicity and religion,

         35. On or about October 25, 2019, Defendant Benchmark

   terminated Plaintiff in retaliation for reporting the June 26, 2019

   incident, wherein Defendant Alvior slapped Plaintiff’s buttocks,

   as well as in retaliation for reporting the September 6, 2019

   incident, involving Blotzke, whereby Blotzke questioned Plaintiff

   about his ethnicity and religion,

         36. As a result of the above-described unlawful retaliation

   Plaintiff was subjected to by Defendant Benchmark, Plaintiff

   incurred damages in amounts to be proven at trial.




                                      10
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 11 of 17   PageID #: 11




                                  COUNT III

                  VIOLATION OF HRS SECTION 378-62

            (HAWAII WHISTLE-BLOWER PROTECTION ACT)

         37. Plaintiff    repeats     and   realleges   and   by   reference

   incorporates the allegations contained in the above paragraphs.

         38. In May 2019, Plaintiff complained to his, then-

   supervisor, Sherelie Lacson, about her inappropriate touching of

   young male patients in violation of Hawaii Revised Statutes

   Chapter 350, as well as, violation of Defendant Benchmark’s

   applicable reporting requirements under the statute.

         39. Subsequently, Plaintiff reported Lacson and Defendant

   Benchmark’s unlawful behavior arising out of Hawaii Revised

   Statutes    Chapter    350    to   Defendant    Benchmark’s       Human

   Resources Department.

         40. Through its case manager, Defendant Benchmark filed

   a fabricated grievance against Plaintiff for alleged misconduct, for

   reporting Lacson’s inappropriate touching of young male patients

   in possible violation of Hawaii Revised Statutes Chapter 350, as

   well as, possible violation of Defendant Benchmark’s applicable

   reporting requirements under the statute.




                                       11
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 12 of 17     PageID #: 12




         41. Defendant         Benchmark         suspended           Plaintiffs

   employment on or about October 18, 2019 for reporting Lacson’s

   alleged inappropriate touching of young male patients in possible

   violation of Hawaii Revised Statutes Chapter 350, as well as,

   possible violation of Defendant Benchmark’s applicable reporting

   requirements under the statute.

         42. Defendant         Benchmark         terminated          Plaintiffs

   employment on or about October 24, 2019 for reporting Lacson’s

   alleged inappropriate touching of young male patients in possible

   violation of Hawaii Revised Statutes Chapter 350, as well as,

   possible violation of Defendant Benchmark’s applicable reporting

   requirements under the statute.

         43. As a result of the above-described unlawful discharge

   and/or discrimination Plaintiffs were subjected to by Defendant

   Benchmark, Plaintiffs incurred damages in amounts to be proven

   at trial.

                                  COUNT IV

     UNLAWFUL TERMINATION IN CONTRAVENTION OF PUBLIC

                                    POLICY

         44. Plaintiff    repeats   and    realleges   and   by   reference

   incorporates the allegations contained in the above paragraphs.



                                      12
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 13 of 17    PageID #: 13




         45.    Employer’s termination of Plaintiff as retaliation for

   Plaintiff reporting unlawful activity contravenes Hawaii’s public

   policy in favor of protecting the physical and mental welfare of

   minors.

         46. As a result of the unlawful discharge described above,

   Plaintiffs have incurred damages in amounts to be proven at trial.

                                    COUNT V

        VIOLATION OF FAMILY MEDICAL LEAVE ACT (29 U.S.C.

                                 Chapter 28)

         47. Plaintiff    repeats    and   realleges   and   by    reference

   incorporates the allegations contained in the above paragraphs.

         48    On or about October 18, 2019, after Plaintiff contacted

   the Human Resources Department about taking leave, pursuant

   to   the    FMLA, Defendant Benchmark           suspended       Plaintiff’s

   employment.

         49. On      October    25,    2019,    Benchmark         terminated

   Plaintiff’s employment less than a week after Plaintiff had

   inquired about taking leave, pursuant to the FMLA

         50. As a proximate and substantial cause of Defendant

   Benchmark’s violation of FMLA, Plaintiff has suffered damages in

   an amount to be proven at trial.



                                      13
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 14 of 17        PageID #: 14




                                  COUNT VI

        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

         51.    Plaintiff repeats and realleges and by reference

   incorporates the allegations contained in the above paragraphs.

         52.    Defendant Alvior’s conduct of slapping Plaintiff on the

   buttocks while calling him a “bad boy” in front of his co-workers,

   while performing a CPR demonstration was intentional, reckless,

   and outrageous.

         53. Defendant        Avlior’s        intentional,    reckless,      and

   outrageous conduct caused extreme emotional distress to

   Plaintiff.

         54. As a result of Defendant Avlior’s outrageous conduct,

   Plaintiff has incurred damages in amounts to be proven at trial.

                          COUNT VII – ASSAULT

         55.    Plaintiff repeats and realleges and by reference

   incorporates the allegations contained in the above paragraphs

         56. Defendant       Alvior      intentionally       caused   Plaintiff

   reasonable apprehension of an immediate and/or harmful

   contact by raising her arm to slap his buttocks.




                                         14
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 15 of 17     PageID #: 15




         57. As a proximate and substantial cause of Defendant

   Alvior’s assault, Plaintiff has suffered damages in an amount to

   be proven at trial.

                          COUNT VIII – BATTERY

         58.    Plaintiff repeats and realleges and by reference

   incorporates the allegations contained in the above paragraphs.

         59. Defendant Alvior intentionally caused Plaintiff harmful

   and offensive contact by intentionally touching his buttocks

   without his consent.

         60. As a proximate and substantial cause of Defendants

   Alvior’s battery, Plaintiff has suffered damages in an amount to

   be proven at trial.

                           PUNITIVE DAMAGES

         61. Plaintiff    repeats    and      realleges   and   by   reference

   incorporates the allegations contained in the above paragraphs.

         62. By      engaging       in   the     above-described      actions,

   Defendants acted wantonly or oppressively, or with such malice,

   as implies a spirit of mischief or criminal indifference to civil

   obligations or with that entire want of care which would raise the

   presumption of a conscious indifference to consequences.




                                         15
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 16 of 17   PageID #: 16




         63. As a result of Defendants’ aforementioned conduct,

   Plaintiff is entitled to punitive damages in amounts to be proven

   at trial.

                           PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays that judgment be entered

   in its favor against all Defendants as follows:

               A.    For judgment in its favor on each and every count

   as alleged against the Defendants claimed herein, and presently

   unidentified Defendants, jointly and/or severally, in the type of

   relief or amount of damage set forth therein of for such amount

   as may be proven at trial.

               B.    For special damages against Defendants and

   presently unidentified Defendants, and each of them, jointly and

   severally, in an amount to be proven at trial, including but not

   limited to, back pay and front pay.

               C.    Plaintiff be awarded further special, general,

   and/or consequential damages.

               D.    Punitive damages as may be proven at trial.

               E.    Plaintiff be awarded all costs of suit, including

   reasonable attorney’s fees and costs, interest, all costs of




                                      16
Case 1:20-cv-00391-DKW-KJM Document 1 Filed 09/15/20 Page 17 of 17   PageID #: 17




   investigation, and such other and further relief as the Court

   deems equitable in the premises.

               DATED:     Honolulu, Hawaii, September 15, 2020

                                            /s/ Andrew Daisuke Stewart
                                       _________________________________
                                          ANDREW DAISUKE STEWART
                                            SHOWA LAW OFFICE, LLLC
                                                   Attorney for Plaintiff
                                              GUILLERMO HERNANDEZ




                                      17
